 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   WAN TING LONG, et al.,                             Case No. 1:19 -cv-00898-DAD-SAB

12                  Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                                        REQUEST TO FILE DOCUMENTS
13           v.                                         ELECTRONICALLY

14   ERIC McAFEE, et al.,                               (ECF No. 8)

15                  Defendants.

16

17          On July 1, 2019, Wang Ting Long and Xuejun Makhsous (“Plaintiffs”) filed this action

18 alleging violations of the Federal Securities Act and California law. On September 12, 2019,

19 Plaintiffs filed a motion for permission to file documents electronically. (ECF No. 8.)
20          Plaintiffs seek the Court’s permission to file documents electronically through the

21 electronic case management/filing (“CM/ECF”) system because Plantiff Makhsous lives in

22 Illinois and Plaintiff Long lives in China.

23          Pursuant to the Local Rules , a pro se party shall file and serve paper documents as

24 required by the Rule. Local Rule 133(a). A party appearing pro se may request an exception to

25 the paper filing requirement from the court by filing a stipulation of the parties or by motion.

26 Local Rule 133(b)(2), (3). Upon review of Plaintiffs’ request, the Court finds that this action
27 does not warrant an exception to the Local Rule.

28 / / /


                                                    1
 1          Accordingly, Plaintiffs’ motion to file documents electronically is HEREBY DENIED.

 2
     IT IS SO ORDERED.
 3

 4 Dated:     September 13, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
